Citation Nr: 0836952	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  02-01 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits based on 38 U.S.C.A. § 1318.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection a low 
back disorder, for the purpose of accrued benefits.

4.  Entitlement to death pension benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active duty from December 1944 to August 
1946.  He died in March 2000.  The appellant is his widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from July 2000, December 2000, and May 2001 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  

In April 2004, and again in August 2005 the Board remanded 
the claim to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for further development.  The case has 
been returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  The veteran died in March 2000 at the age of 73.  The 
certificate of death reported the immediate cause of death 
was sudden death -cardio respiratory arrest with other 
significant condition listed as COPD.  The appellant is his 
surviving spouse.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

3.  The veteran's service medical records reflect no 
complaints of, treatment for, or diagnosis of, any heart 
disease or respiratory disorder.

4.  There is no evidence that the veteran manifested any 
heart disease within one year following discharge from active 
service.  

5.  The medical evidence of record does not show that a 
disability of service origin or a service-connected 
disability caused or contributed to the veteran's death.

6.  The veteran did not receive, nor was he entitled to 
receive, a total compensation rating for at least 10 years 
immediately preceding death nor was a total evaluation 
continuously in effect since the date of his discharge from 
military service and for at least five years immediately 
preceding his death, and the veteran was not a former 
prisoner of war.  

7.  By an unappealed decision dated in May 1985, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a low back disorder and so informed 
him that same month.  The veteran did not appeal the 
determination.  

8.  The veteran filed to reopen the claim of entitlement to 
service connection for a low back disorder in November 1999.  
The veteran died on March [redacted], 2000, while the claim was 
pending.  

9.  A timely claim for accrued benefits was filed in April 
2000.  

10.  Additional evidence added to the record since the RO's 
May 1985 denial, and of record at the time of the veteran's 
death is cumulative and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a low back disorder on the on the 
basis of accrued benefits.  

11.  The appellant's income is excessive for purposes of 
entitlement to nonservice-connected death pension.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1112, 
1131, 1310, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.312 (2007).  

2.  The criteria for Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2007).  

3.  Evidence of record since the RO's May 1985 denial, and 
prior to the date of the veteran's death, is not new and 
material, and the claim for service connection for a low back 
disorder, for accrued benefit purposes, is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000).  

4.  The criteria for entitlement to nonservice-connected 
death pension benefits have not been met.  38 U.S.C.A. §§ 
1541, 1543 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271-3.277 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decisions that 
are the basis of the appeal for DIC, death pension and 
accrued benefits were already decided and appealed prior to 
the enactment of the current § 5103(a) requirements in August 
2000.  The United States Court of Appeals for Veterans Claims 
(Court) acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
decision, the RO did not err in not providing such notice.  
Rather, the veteran has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

The VCAA duty to notify was satisfied by way of a letters 
sent to the appellant discussed below.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim for DIC and of her and VA's respective duties for 
obtaining evidence.  This notice was sufficient with regard 
to the Court's language in Hupp.  Because service connection 
was not in place for any disabilities suffered by the 
veteran, properly tailored notice need not have included the 
items listed as (1) and (2) above.  Given these facts, the 
letters provided the appellant with properly tailored notice 
in that they  informed her that the evidence need show that 
the veteran died from a service-related injury or disease; 
notice that encompasses, in layperson's terms, the 
requirements for substantiating a claim that the veteran died 
of a condition that warranted service connection.  

In July 2001, the RO sent the appellant a letter notifying 
her about the VCAA.  She was informed of VA's duties to 
notify and assist her, what VA was doing and what evidence 
was needed to support her claim for DIC including under 
38 U.SC.A. § 1318.   She was advised of what she needed to do 
to help VA obtain this evidence.  In February 2002 the 
appellant was informed concerning accrued benefits, as well 
as the stay on DIC benefits.  In May 2004, the RO sent a 
letter to the appellant regarding her claims for service 
connection for the cause of the veteran's death and 
entitlement to DIC based on 38 U.S.C.A. § 1318 that included 
what the evidence must show.  

In November 2004, the appellant was given notice on all of 
the issues on appeal.  The requirements to reopen a service 
connection claim were provided.  In a recent decision, Kent 
v. Nicholson, 20 Vet. App. 1 (2006), the Court stated that 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In such cases, the Court in Kent stated that the VCAA 
requires the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

In November 2004, the appellant was told that she had to 
submit new and material evidence to reopen her claim for 
service connection for the cause of the veteran's death.  She 
was informed that she had to submit medical evidence that 
will raise a reasonable possibility of substantiating her 
claim.  
The appellant was provided the text of the regulations 
governing the adjudication of the accrued benefits claim in 
the January 2004 statement of the case.  Additionally, as to 
a claim for accrued benefits, only evidence in the file at 
the date of the veteran's death is for consideration.  
U.S.C.A. § 5121(a) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.1000(a), (b) (2007).  This includes records generated by VA 
facilities that may have an impact on the adjudication of a 
claim because such records are considered to be in the 
constructive possession of VA adjudicators regardless of 
whether those records were physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998).  Thus, in an accrued 
benefits claim, VA has a duty to obtain records not already 
in the claims file, but in the custody of VA facilities. Such 
records have been obtained.  Here, the veteran had not 
submitted any additional records in conjunction with his 
claim to reopen just prior to his death.  Thus, the appellant 
could not furnish additional evidence that could be used to 
substantiate her claim and VA could not develop additional 
evidence that would substantiate the claim.   There is no 
indication that any additional action is needed to comply 
with the duty to assist the appellant.  Thus she received 
proper notice for all issues on appeal in compliance with 
Quartuccio, and Pelegrini.  

Nor was the appellant prejudiced by the failure to provide 
notice that complies with Dingess v. Nicholson.  Since the 
claims have been denied, any issues about implementation of 
an award have been rendered moot.  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
claims file includes all known available relevant evidence 
needed to adjudicate these claims.  Moreover, with respect to 
the claim for accrued benefits (and arguably with the other 
claims decided in this decision), the disposition is based on 
the law, and not the facts.  Thus, there is no duty to assist 
as the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
is required to fulfill VA's duty to assist in the development 
of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

I.  Service Connection for the Cause of the Veteran's Death

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. § 
1310.  The veteran died in March 2000.  The death certificate 
lists the immediate cause of his death as cardio respiratory 
arrest, and lists COPD as a significant condition 
contributing to his death.  

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312.  Here, however, 
the veteran was not service-connected for any disability at 
the time of his death.  So as a matter of law, no service-
connected disability was either the principal or contributory 
cause of the veteran's death.  In a claim, such as this one, 
where service connection was not established for the fatal 
disability prior to the death of the veteran, a determination 
is made whether the fatal disorder should have been service-
connected.  See 38 C.F.R. § 3.312.  

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  Certain disabilities that are 
manifested subsequent to discharge within a specified time 
period are statutorily presumed to have been incurred during 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

With respect to the cardiorespiratory arrest listed on the 
veteran's death certificate as the immediate cause of death, 
the record shows that the fatal disability was not incurred 
during service and that his death was not related to any 
disease incurred during service. The veteran's service 
medical records show no complaint of, treatment for, or 
diagnosis of, any heart condition or respiratory condition.  
His August 1946 separation examination indicates that his 
cardiovascular system and his lungs were normal.  No evidence 
appears in the record to indicate that any heart disease or 
respiratory disease occurred during active military service.

But as noted above, if the veteran manifested heart disease 
within one year following service, the requirement to 
establish that he incurred that disease during service would 
be presumed.  38 C.F.R. §§ 3.307, 3.309.  However, there is 
no medical evidence in the record dated within one year of 
service discharge that documents a heart or respiratory 
disorder.  Without evidence that the veteran incurred heart 
disease or a respiratory disease during service or manifested 
heart disease within one year following active service, 
service connection for the cause of the veteran's death 
cannot be granted.

The appellant does not challenge the above conclusions 
although she does seek service connection for the cause of 
the veteran's death.  While a lay person is competent to 
present evidence about matters within her own personal 
knowledge and experience, a lay person is not competent to 
present evidence that requires medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay person 
is not competent to give evidence of matters that require 
medical knowledge).  She argues that the veteran had problems 
in service with his back and his feet.  However, the 
appellant cannot establish that they were a contributing 
factor to the veteran's death or that they were related to 
his active military service.

There is no medical evidence that connects the various 
medical conditions the appellant describes with the veteran's 
cause of death.  The cause of the veteran's death was 
cardiorespiratory arrest, with COPD as a significant 
condition that contributed to the veteran's cause of death.  
There is no evidence showing that these disorders are related 
to service.  

II.  Entitlement to DIC under the Provisions of 38 U.S.C.A. § 
1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty, and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. 5309. 38 C.F.R. § 
3.22.

In recent years, a number of Court decisions were issued that 
resulted in confusion over whether benefits could be granted 
under 38 U.S.C.A. § 1318 on the basis of "hypothetical 
entitlement".  See, eg., Green v. Brown, 10 Vet. App. 111, 
118-19 (1997); See also Cole v. West, 13 Vet. App. 268, 278 
(1999); Carpenter v. West, 11 Vet. App. 140 (1998), Wingo v. 
West, 11 Vet. App. 307 (1998), National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), Rodriguez v. 
Nicholson, 19, Vet. App. 275 (2005).  "Hypothetical 
entitlement" meant that a claimant could obtain benefits 
under 38 U.S.C.A. § 1318 if she or he could show that the 
veteran would have been entitled to a different decision on a 
service connection claim, based on evidence of record prior 
to the veteran's death and the law then applicable or 
subsequently made retroactively applicable, and the different 
decision would have resulted in a grant of total disability 
for service-connected disability for an appropriate time 
period.  Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  
"Hypothetical entitlement" also meant that a claimant could 
obtain benefits under 38 U.S.C.A. § 1318 if she or he could 
show that, even if the veteran had never filed a claim for 
total disability, the veteran hypothetically could have been 
awarded total disability for the prescribed period.  Wingo v. 
West, 11 Vet. App. 307 (1998), Cole v. West, 13 Vet. App. 
268, 278 (1999). 

The current version of 38 C.F.R. § 3.22, which implements 38 
U.S.C.A. § 1318, resolves any confusion regarding 
"hypothetical entitlement" for claims under this statute.  
Whether a claimant is entitled to benefits under 38 U.S.C.A. 
§ 1318, depends solely on decisions rendered during the 
veteran's lifetime.  Thus, if a veteran was not in receipt of 
compensation for service-connected disability rated as 
totally disabling for a time frame and condition specified in 
38 C.F.R. § 3.22, a claimant will only be entitled to 
benefits under 38 U.S.C.A. § 1318 if one of the specifically 
enumerated "entitled to receive" conditions is met.  As 
stated above, these enumerated conditions include that where 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date.  
The appellant has not claimed clear and unmistakable error in 
any such decision.  

The current version of 38 C.F.R. § 3.22 applies to all claims 
filed after January 21, 2000.  Rodriguez v. Nicholson, 19 
Vet. App. 275 (2005).  Since the appellant's claim was filed 
after January 21, 2000, hypothetical entitlement cannot 
support a grant of DIC under 38 U.S.C.A. § 1318.

The veteran was separated from military service in August 
1946.  During the veteran's lifetime, the veteran was not 
service connected for any disability.  As such a 100 percent 
evaluation was not in effect at any point during the 
veteran's lifetime.  Accordingly, there are no service-
connected disabilities that were rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding the veteran's death in March 2000, and 
there were no service-connected disabilities that were 
continuously rated totally disabling for a period of not less 
than five years from the date of his discharge from active 
duty in August 1946.  Additionally, the veteran was not a 
former prisoner of war.  For these reasons, there is no legal 
basis for entitlement under the law.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22.  

The Board notes that a May 2001 rating decision established 
entitlement to nonservice-connected disability pension 
effective from September 27, 1999 for accrued purposes.  As 
this decision is not based on service-connected disability 
and is not a grant of a compensation benefits, it does not 
satisfy the criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1318.

Based on the foregoing, the Board finds that the criteria for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
not met, and thus, the appellant's claim must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2007). 

III.  New and Material Evidence to Reopen a Claim of 
Entitlement to Service Connection for a Low Back Disorder, 
for the Purpose of Accrued Benefits.

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) to which an individual was entitled 
at death under existing ratings or decisions and under laws 
administered by the VA Secretary, or those based on evidence 
in the file at date of death and due and unpaid for a period 
not to exceed two years, shall, upon the death of such 
individual, be paid to the surviving spouse or other 
appropriate party.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2007).

Claim for VA benefits pending on the date of death means a 
claim filed with VA that had not been finally adjudicated by 
VA on or before the date of death.  Such a claim includes a 
deceased beneficiary's claim to reopen a finally disallowed 
claim based upon new and material evidence or a deceased 
beneficiary's claim of clear and unmistakable error in a 
prior rating or decision.  Any new and material evidence must 
have been in VA's possession on or before the date of the 
beneficiary's death.  38 C.F.R. § 3.1000(d)(5) (2007).  

Evidence in the file at the date of death means evidence in 
VA's possession on or before the date of the beneficiary's 
(in the instant case, the veteran's) death, even if such 
evidence was not physically located in the VA claim folder on 
or before the date of death.  38 C.F.R. § 3.1000(d)(4) 
(2007).  VA records are considered to be constructively of 
record even if not physically contained in the claims file on 
or before the veteran's death.  

Although a veteran's claim terminates with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claim by submitting a timely 
claim for accrued benefits.  See 38 U.S.C.A. § 5121 (West 
2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
While an accrued benefits claim is separate from the 
veteran's service connection claim filed prior to death, the 
accrued benefits claim is derivative of the veteran's claim; 
thus, an appellant takes the veteran's claim as it stood on 
the date of death, but within the limits established by law.  
See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to accrued benefits.  At the time 
of the veteran's death, there was a pending claim to reopen 
his request for service connection for a low back disorder.  
The appellant did file an application for accrued benefits 
within one year of the veteran's death.  As will be explained 
below, new and material evidence had not been submitted to 
warrant reopening the claim for service connection for a low 
back disorder.  As such, there were no unpaid benefits to 
which the veteran was entitled to at the time of his death.

A claim of entitlement to service connection for a low back 
disorder was initially denied by the RO in February 1953, 
which became a final decision because it was not appealed.  
38 U.S.C.A. § 7105.  Thereafter, the veteran sought to reopen 
the claim and, in a May 1985 rating action, reopening the 
claim was determined as not warranted because the veteran had 
not submitted new and material evidence.  The veteran did not 
appeal that latter determination, and it also became final.  
38 U.S.C.A. § 7105.

More recently, the veteran again sought to reopen the claim 
in November 1999.  The veteran, through the current 
appellant, was informed as to the necessity of submitting new 
and material evidence, in correspondence dated in January 
2000.  The veteran died in March 2000.  The RO had informed 
the veteran that new and material evidence had not been 
submitted, and the claim was pending at the time of the 
veteran's death.  The present appeal derives from a claim for 
accrued benefits filed in April 2000. 

Prsuant to VA, law for claims received prior to August 29, 
2001, which is applicable to this claim, "new and material 
evidence" is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a) (2000); see 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence submitted 
to reopen a claim will be presumed credible solely for the 
purpose of determining whether the claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v.  Brown, 4 Vet. App. 309, 314 
(1993).

The evidence of record at the time of the February 1953 
determination reflects that the veteran was treated in 
service for lumbo-sacral pain; during the separation 
examination in August 1946, no musculoskeletal defects were 
noted.  In May 1985, the RO considered private treatment 
records which showed treatment in 1966 for lumbosacral 
spondylolisthesis and lumbar spondylosis which involved a 
lumbosacral laminectomy and fusion procedure.  The records 
showed a back injury in August 1966 and a reported history of 
low back pain for 10 years.  

During the period between that determination and the 
veteran's death, the veteran did not submit any additional 
evidence; however VA treatment records dated between 1986 and 
1988 are of record.  

The appellant filed a timely claim for accrued benefits.  
Thus, the Board must adjudicate the issue pending at the time 
of the veteran's death for purpose of accrued benefits.  
However, the applicable regulation permits the Board to 
address only the evidence of record that was associated with 
his claims folder at the time of his death.  See 38 C.F.R. § 
3.1000(a).  The evidence that will be discussed below is 
therefore limited only to that which was part of the 
veteran's file up to the date of his death in March 2000.  

At the point when the veteran was deceased, the evidence 
added to the claims file from the period between March 1985 
and March 2000, consists of VA treatment records reflecting 
treatment for various disorders including low back pain and 
reference to a back injury by history in 1986, 1987 and 1988.  
This evidence is new since it was not previously available to 
agency decisionmakers.  However it is cumulative or 
redundant, since it reflects findings of back complaints 
after service.  This had previously been established.  Thus 
this evidence by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered to decide fairly the merits of the claim.   It is 
not "new and material" and the claim 
is not reopened.  As new and material evidence was not 
received, the claim for service connection for a low back 
disorder, for accrued benefit purposes, is not reopened.



IV.  Death Pension Benefits

Improved pension awarded pursuant to Public Law 95-588 is a 
monthly benefit payable by VA to a surviving spouse and 
children of the veteran.  Specifically, the law provides that 
the Secretary shall pay to the surviving spouse of each 
veteran who served for ninety (90) days or more during a 
period of war or who at the time of death was receiving or 
entitled to receive compensation or retirement pay for a 
service-connected disability, pension at the rate prescribed 
by law and reduced by the surviving spouse's annual income.  
38 U.S.C.A. §§ 101(12), 1521(j), 1541(a) 1543; 38 C.F.R. §§ 
3.3(b)(4), 3.23. 

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 
3.3, 3.24.  In determining annual income, all payments of any 
kind or from any source (including salary, retirement, or 
annuity payments, or similar income, which has been waived) 
shall be included except for listed exclusions.  See 38 
U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a). Social Security 
benefits are not specifically excluded under 38 C.F.R. § 
3.272.  Such income is therefore included as countable 
income. 

Medical expenses in excess of five percent of the maximum 
income rate allowable, which have been paid, may be excluded 
from an individual's income for the same 12-month 
annualization period, to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii).  The specific exclusions from 
countable income also include 


unreimbursed expenses of a veteran's last illness, burial, 
and just debts.  Burial expenses paid by a surviving spouse 
during the calendar year following that in which death 
occurred may be deducted from annual income for the 12-month 
annualization period in which they were paid or from annual 
income for any 12- 
month annualization period which begins during the calendar 
year of death, whichever is to the claimant's advantage.  
However, any such expenses paid subsequent to death but prior 
to date of entitlement (i.e. the effective date) are not 
deductible. 38 C.F.R. § 3.272(h). 

The appellant contends that she is entitled to an award of 
nonservice-connected death pension benefits.  Improved death 
pension is a benefit payable by the VA to a veteran's 
surviving spouse or child because of the veteran's 
nonservice-connected death if, among other things, the 
veteran had qualifying service and the surviving spouse meets 
the income and net worth requirements.  38 U.S.C.A. § 1541; 
38 C.F.R. § 3.3(b)(4). The veteran had wartime service, and 
thus that aspect of the claim for pension is not disputed.  
The issue under appeal is whether the appellant has excessive 
income which would preclude her from receiving pension 
benefits.  

The rates of death pension are published in tabular form in 
appendix B of the Veterans Benefits Administration Manual 
M21-1 and are to be given the same force and effect as if 
published in the regulations.  38 C.F.R. § 3.21.  The maximum 
annual rate of improved death pension for a surviving spouse 
with no dependents was $6,026.00 effective in July 2000, when 
the initial denial was entered.  See VA Adjudication 
Procedures Manual M21-1, Part I, Appendix B.  

The appellant submitted her claim for death pension benefits 
in April 2000, and reported her total income to be $564.00 
per month from Social Security Administration (SSA).  She was 
informed in July 2000 that her yearly income of $6, 


768.00 exceeded the limit set by law of $6,026.00 for a 
surviving spouse.  In November 2000, she reported her income 
to be $864.00 per month from SSA.  She was informed in 
December 2000 that her yearly income of $10,368.00 exceeded 
the limit set by law of $6,026.00 for a surviving spouse.  

In May 2001, the appellant forwarded to the RO medical 
expenses.  Specifically, the appellant noted that she had the 
following medical expenses:

1.	Eye glasses---$324.00 paid in September to November 2000
2.  Office visits---$80.00 in April 2001
3.	Hospital bill---$163.60
4.	Pharmacy bill---$159.20 per year 

She indicated a total of $726.80 within the last year. 

The appellant also forwarded additional medical expense 
reports in June 2001.  She reported that she spent $193.70 
for medication from March 1998 to February 2000.  

A review of the record indicates that the appellant's income 
is excessive for the purposes of death pension as indicated 
by the figures noted above.  As to her medical expenses, as 
noted above, unreimbursed medical expenses will be excluded 
from the surviving spouse's income when all of the following 
requirements are met: (i) they were or will be paid by a 
surviving spouse for medical expenses of the spouse, 
veteran's children, parents and other relatives for whom 
there is a moral or legal obligation of support; (ii) they 
were or will be incurred on behalf of a person who is a 
member of a constructive member of the spouse's household; 
and (iii) they were or will be in excess of 5 percent of the 
applicable maximum annual pension rate or rates for the 
spouse (including increased pension for family members but 


excluding increased pension because of need for aid and 
attendance or being housebound) as in effect during the 12- 
month annualization period in which the medical expenses were 
paid.  38 C.F.R. § 3.272(g)(1). Even considering her medical 
expenses noted above, her income surpasses that which is 
required for the benefit.  See VA Adjudication Procedures 
Manual M21-1, Part I, Appendix B.  

The appellant has indicated that from March, 2000 to March 
2001, she paid expenses which totaled $676.90.  Subtracting 5 
percent of the pension rate ($301.00) leaves $375.90 as 
actual medical expenses.  Subtracting that from $6,768.00 
equals a countable income of $6,392.00, which is still 
excessive.  From March 2001 to March 2002, her total medical 
expenses were $402.80.  Subtracting the 5 percent of the 
maximum annual pension rate of $311.00 yields $91.80.  
Subtracting that from $10, 368.00 comes to $10,276.00.  This 
amount exceeds the maximum annual percentage rate of 
$6,237.00.  

In July 2004 the appellant reported that her monthly income 
from SSA was 
$974.00.  She did not list any medical expenses.  Her yearly 
income of $11,688.00 exceeds the maximum allowable of 
$6,634.00 for a surviving spouse.  

Given that the reported income of the appellant on submitted 
statements is in excess of the threshold for entitlement to 
pension, even when considering her listed medical expenses, 
entitlement to nonservice-connected death pension benefits is 
not warranted.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.

New and material evidence has not presented to reopen a claim 
of entitlement to service connection a low back disorder, for 
the purpose of accrued benefits and the claim is denied. 

Entitlement to nonservice-connected death pension is denied.  



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


